EXHIBIT32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Minerco Resources Inc. (the “Company”) on Form 10Q for the quarter ended October 31, 2011, as filed with the Securities and Exchange Commission on the date here of (the “Report”), I, Sam J. Messina III, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 15th day of December, 2011. Sam J. Messina III, Chief Financial Officer (Principal Financial Officer)
